.-        .




                               OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                                                AUSTIN



     ggm.Dc. u*nw
      .,*all*=...*..A&


                         Hon. Charley Lookhart
                         State Treasurer
                         Austin,        Texas

                         Dear Sir:




                         or not, in the absenoe
                         Clerk of that Departtoen
                         name, with the words wl.
                         his name to Sta
                         issued to the E                                           oi Dallas,  oovering
                         Old Age Aeslsta                                          d to the Treaeurrr.
                                                                                   tar   i5   an   eleotive
                         oonstitution                                          e authorlty  and duty
                         0r thr State                                     ‘presorlbed   by the Conatl-
                                                                         cle 4 of the Constitution
                                                                        states that such OffiOer shall
                                                                       or may be required of him by




                                   OH’S   nme   as   “kct.inG    ‘Treasurer**     and do such other
                                   acts and ttincs   as         the    State    Treasurer      hicseli
                                   might legally   do.          The    legal    acts     and signatures
                                   of mch Chief Clerk            as    Acriq     Treasurer,        ehal1
                                   be as valid a8 the           acts     and signatures        of the
                                   Treasurer     hiceelf.”

                                   Tbe authority     of the Chier Cl;lrk to act in the
                         place end atead of the State Treasurer,       upon the happeni%
                         of the presorlbed   oondit’ons,    therefore,  erhte  by virtue
                         of tbe above etstuts.      There le Involved no unoonstitutionel
.   .




        Hon. Charley   Lookhart,   June 0,   1939,   Page 2.



        Qeleg,atlon or deprivation     of authority,   for the authority
        Of the Treasurer and the duties Imposed upon him ere not
        derived from the Constitution,       b*lt from the Legislature.
        The authority     having been vested in the Legislature       to
        presorlbe   the dutlee to attach to the offioe        of State
        Treasurer,    there ie nothlne to prohlblt     the Laglelature
        from authorizihg ) as it has In this not, the performance
        of those duties by the Chfef Clerk to the Treasurer,            as
        Aotiq    Treasurer,    under the prescribe4   oodlltlons   oontain-
        ed la the statute      itself.  Pfeffer   VB. Xahnke, et al (Comm.
        of Appeals, Sea. 8; Opinion adopted by the Supreme Court),
        260 s. X. 1031.
                    You are, therefore,    adQised that, in the abaencr
        of  the State   Treasurer,   tha Chief Clerk to the Treasurer
        h3s authority     to slen his own name with the words wActin&
        State Treasurer” following      his name, to the State of Texer
        Treasury   Certlfiaates    to be issued to the pepublio National
        Bank of Dalles,     Texas, ooverlng Old Age A~sistanoe   ?‘arrants
        submitted to the State Treasurer.
                                               Youre very truly

                                               ATTORNEY GENXRAL C@ TEXAS


                                                                    m
                                                           R. B. FalrohllQ
                                                                  Assistant

        R-#F:WP

        APPROVSD:


        ATTORNSY GEXERALbF TEXAS